Appeal by the defendant from a judgment of the County Court, Nassau County (Thorp, J.), rendered August 6, 1985, convicting him of grand larceny in the second degree (four counts) and grand larceny in the third degree (five counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s assertions, the People presented sufficient evidence with respect to the market value of the stolen property at the time and place of the crimes to sustain the conviction (see, Penal Law § 155.20 [1]). Moreover, the court properly adjudicated the defendant a second felony offender (see, Penal Law § 70.06). We have examined the defendant’s remaining contentions on appeal and find them to be either unpreserved for review or without merit. Thompson, J. P., Bracken, Lawrence and Harwood, JJ., concur.